Exhibit 10.4


HOLLY ENERGY PARTNERS, L.P.
Common Units Representing Limited Partner Interests
having an aggregate offering price of up to
$200,000,000
Amendment to Equity Distribution Agreement
July 28, 2017
Citigroup Global Markets Inc.
388 Greenwich Street
New York, New York 10013


Goldman Sachs & Co. LLC
200 West Street
New York, New York 10282


Merrill Lynch, Pierce, Fenner & Smith
     Incorporated
One Bryant Park
New York, New York 10036


Ladies and Gentlemen:
THIS AMENDMENT TO EQUITY DISTRIBUTION AGREEMENT (the “Amendment”), is made and
entered into as of July 28, 2017, by and among Holly Energy Partners, L.P., a
Delaware limited partnership (the “Partnership”), HEP Logistics Holdings, L.P.,
a Delaware limited partnership (the “General Partner”), Holly Logistic Services,
L.L.C., a Delaware limited liability company (the “GP L.L.C.”), and Citigroup
Global Markets Inc., Goldman Sachs & Co. LLC and Merrill Lynch, Pierce, Fenner &
Smith Incorporated (the “Managers”). The Partnership, the General Partner and
the GP L.L.C. are herein referred to as the “HEP Parties.” Capitalized terms
used but not otherwise defined herein shall have the respective meanings
ascribed to them in the Equity Distribution Agreement (as defined below).
WHEREAS, each of the HEP Parties and the Managers are parties to an Equity
Distribution Agreement, dated May 10, 2016, as amended (the “Equity Distribution
Agreement”), with respect to the offering and sale of up to $200,000,000 of
Common Units;
WHEREAS, each of the HEP Parties and the Managers, by executing this agreement,
hereby consent to the amendment of the Equity Distribution Agreement, on the
terms and conditions set forth herein.





--------------------------------------------------------------------------------




NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each of the HEP Parties and the
Managers agree as follows:
SECTION 1.Amendments to Equity Distribution Agreement.
(a)    Section 3(f) of the Equity Distribution Agreement is hereby amended and
restated in its entirety as follows:
“Notwithstanding any other provision of this Agreement the Partnership shall not
request the sale of any Offered Units that would be sold, and the Managers shall
not be obligated to sell, (i) during any period in which the Partnership is, or
could be deemed to be, in possession of material non-public information or (ii)
at any time during the period commencing on the 10th Business Day prior to the
time the Partnership issues a press release containing, or shall otherwise
publicly announce, its earnings or revenues for a fiscal period or periods
(each, an “Earnings Announcement”) through the close of business on the trading
day after the date on which the Partnership’s next subsequent Annual Report on
Form 10-K or Quarterly Report on Form 10-Q, as the case may be, that includes
consolidated financial statements as of and for the same fiscal period or
periods, as the case may be, covered by such Earnings Announcement is filed with
the Commission.”


(b)    Schedule II of the Equity Distribution Agreement is hereby amended and
replaced with Exhibit A hereto.


SECTION 2.Representations and Warranties. Each of the HEP Parties, jointly and
severally, represents and warrants to, and agrees with the Managers as set forth
below in this Section 2.    
(a)Each of the HEP Parties that is a party to this Amendment has all requisite
power and authority to execute and deliver this Amendment and perform its
respective obligations hereunder. The Partnership has all requisite limited
partnership power and authority to offer, sell and deliver the Common Units in
accordance with and upon the terms and conditions set forth in the Equity
Distribution Agreement, the Partnership Agreement, the Registration Statement,
the Disclosure Package and the Prospectus. At each Representation Date and each
Settlement Date, all limited partner and limited liability company action, as
the case may be, required to be taken by any of the HEP Parties or any of their
members or partners for the authorization, offering, sale and delivery of the
Common Units and the consummation of the transactions contemplated by the Equity
Distribution Agreement shall have been validly taken.
(b)This Amendment has been duly authorized, executed and delivered by the HEP
Parties.


2



--------------------------------------------------------------------------------




(c)The representations and warranties of the HEP Parties contained in the Equity
Distribution Agreement, as amended by this Amendment, are true and correct on
and as of the date hereof with the same effect as if made on the date hereof.
SECTION 3.Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.
SECTION 4.Effect on Agreement. Except as specifically modified herein, the
Equity Distribution Agreement shall continue to be in full force and effect. The
execution and delivery of this Amendment shall not, except as expressly provided
herein, operate as a waiver of any right, power or remedy of any party thereto.
From and after the date hereof, all references in the Equity Distribution
Agreement to the “Agreement” shall mean the Equity Distribution Agreement as
modified by this Amendment.
SECTION 5.Severability. Any term or provision of this Amendment that is invalid
or unenforceable in any situation in any jurisdiction shall not affect the
validity or enforceability of the remaining terms and provisions hereof or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.
SECTION 6.Further Assurances. Each party to this Amendment shall execute and
deliver such documents and shall take such actions as may be reasonably
necessary or desirable to effect the transactions described in this Amendment.
SECTION 7.Governing Law. THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED THERETO IS GOVERNED BY THE LAW OF THE STATE OF NEW YORK
WITHOUT REGARD TO THE CONFLICTS OF LAWS PROVISIONS THEREOF THAT WOULD APPLY THE
LAWS OF ANY OTHER STATE. THE HEP PARTIES AND THE MANAGERS EACH WAIVE TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF EITHER
PARTY WITH RESPECT TO ANY MATTER WHATSOEVER RELATING TO OR ARISING OUT OF THE
TERMS OF THIS AMENDMENT AND THE OFFERING CONTEMPLATED HEREBY.
(a) [Signature pages follow]


3



--------------------------------------------------------------------------------






If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement among the HEP
Parties and the Managers.
Very truly yours,


HOLLY ENERGY PARTNERS, L.P.
By: HEP Logistics Holdings, L.P., its general partner
By: Holly Logistic Services L.L.C., its general partner
By:
/s/ Richard L. Voliva III            
Name: Richard L. Voliva III
Title:     Executive Vice President and

Chief Financial Officer
HEP LOGISTICS HOLDINGS, L.P.
By: Holly Logistic Services L.L.C., its general partner
By:
/s/ Richard L. Voliva III            
Name: Richard L. Voliva III
Title:     Executive Vice President and

Chief Financial Officer
HOLLY LOGISTIC SERVICES L.L.C.
By:
/s/ Richard L. Voliva III            
Name: Richard L. Voliva III
Title:     Executive Vice President and

Chief Financial Officer




Signature Page to Amendment to Equity Distribution Agreement

--------------------------------------------------------------------------------












2



--------------------------------------------------------------------------------






The foregoing Amendment is hereby confirmed
and accepted as of the date first written above.




CITIGROUP GLOBAL MARKETS INC.


By:    /s/ Mark Hobbs    
    Name: Mark Hobbs
    Title: Managing Director



GOLDMAN SACHS & CO. LLC


By:    /s/ Daniel Young            
    Name: Daniel Young
    Title:    Managing Director




MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED


By:    /s/ Alexander Kroner            
    Name: Alexander Kroner
    Title: Managing Director


Signature Page to Amendment to Equity Distribution Agreement

--------------------------------------------------------------------------------






EXHIBIT A




Subsidiary
Jurisdiction of Organization
Equity Holder and % Held by Each
Cheyenne Logistics LLC
Delaware
Holly Energy Holdings LLC (100%)
El Dorado Logistics LLC
Delaware
Holly Energy Holdings LLC (100%)
El Dorado Operating LLC
Delaware
Holly Energy Holdings LLC. (100%)
El Dorado Osage LLC
Delaware
Holly Energy Holdings LLC (100%)
HEP Casper SLC LLC
Delaware
Holly Energy Holdings LLC (100%)
HEP Cheyenne LLC
Delaware
Holly Energy Holdings LLC (100%)
HEP Cheyenne Shortline LLC
Delaware
Holly Energy Holdings LLC (100%)
HEP Fin‑Tex/Trust‑River, L.P.
Texas
Holly Energy Holdings LLC (99.999% limited partner)
HEP Pipeline GP, L.L.C. (0.001% general partner)
HEP Logistics GP, L.L.C.
Delaware
Holly Energy Holdings LLC (100%)
HEP Mountain Home, L.L.C.
Delaware
Holly Energy Holdings LLC (100%)
HEP Navajo Southern, L.P.
Delaware
Holly Energy Holdings LLC (99.999% limited partner)
HEP Pipeline GP, L.L.C. (0.001% general partner)
HEP Pipeline, L.L.C.
Delaware
Holly Energy Holdings LLC (100%)
HEP Pipeline Assets, Limited Partnership
Delaware
Holly Energy Holdings LLC (99.999% limited partner)
HEP Pipeline GP, L.L.C. (0.001% general partner)
HEP Pipeline GP, L.L.C.
Delaware
Holly Energy Holdings LLC (100%)
HEP Refining, L.L.C.
Delaware
Holly Energy Holdings LLC (100%)
HEP Refining Assets, L.P.
Delaware
Holly Energy Holdings LLC (99.999% limited partner)
HEP Refining GP, L.L.C. (0.001% general partner)
HEP Refining GP, L.L.C.
Delaware
Holly Energy Holdings LLC (100%)
HEP SLC, LLC
Delaware
Holly Energy Holdings LLC (100%)
HEP Tulsa LLC
Delaware
Holly Energy Holdings LLC (100%)
HEP UNEV Holdings LLC
Delaware
Holly Energy Partners, L.P. (100% class A units)
HollyFrontier Holdings LLC (100% class B units)
HEP UNEV Pipeline LLC
Delaware
HEP UNEV Holdings (100%)
HEP Woods Cross, L.L.C.
Delaware
Holly Energy Holdings LLC (100%)
Holly Energy Holdings LLC
Delaware
Holly Energy Partners, L.P. (100%)
Holly Energy Storage-Lovington LLC
Delaware
HEP Refining, L.L.C. (100%)
Holly Energy Finance Corp.
Delaware
Holly Energy Partners, L.P. (100%)
Holly Energy Partners—Operating, L.P.
Delaware
Holly Energy Partners, L.P. (99.999% limited partner)
HEP Logistics GP, L.L.C. (0.001% general partner)
Lovington-Artesia, L.L.C.
Delaware
Holly Energy Holdings LLC (100%)
Roadrunner Pipeline, L.L.C.
Delaware
Holly Energy Holdings LLC (100%)
Woods Cross Operating LLC
Delaware
Holly Energy Holdings LLC (100%)





Exhibit A-1

--------------------------------------------------------------------------------







Joint Venture
Jurisdiction of Organization
Equity Holder and % Held by Each
Cheyenne Pipeline LLC
Texas
HEP Cheyenne LLC (50%)
Rocky Mountain Pipeline System LLC (50%)
Frontier Aspen LLC
Delaware
Plains Pipeline, L.P. (50%)
HEP Casper SLC LLC (50%)
Osage Pipe Line Company, LLC
Delaware
El Dorado Osage LLC (50%)
CHS McPherson Refinery Inc. (50%)
SLC Pipeline LLC
Delaware
Rocky Mountain Pipeline System LLC (75%)
HEP SLC, LLC (25%)
UNEV Pipeline, LLC
Delaware
Sinclair Transportation Company (25%)
HEP UNEV Pipeline LLC (75%)





Exhibit A-2